UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2011 Annual Report to Shareholders DWS Managed Municipal Bond Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 41 Statement of Assets and Liabilities 43 Statement of Operations 44 Statement of Cash Flows 45 Statement of Changes in Net Assets 46 Financial Highlights 51 Notes to Financial Statements 61 Report of Independent Registered Public Accounting Firm 62 Tax Information 63 Summary of Management Fee Evaluation by Independent Fee Consultant 67 Board Members and Officers 71 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2011 Average Annual Total Returns as of 5/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.88% 4.97% 4.46% 4.70% Class B 1.05% 4.08% 3.65% 3.88% Class C 0.98% 4.13% 3.66% 3.88% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -0.92% 3.99% 3.88% 4.41% Class B (max 4.00% CDSC) -1.87% 3.46% 3.48% 3.88% Class C (max 1.00% CDSC) 0.98% 4.13% 3.66% 3.88% No Sales Charges Life of Institutional Class* Class S 2.07% 5.13% 4.68% 4.93% N/A Institutional Class 2.13% 5.22% 4.72% N/A 4.45% Barclays Capital Municipal Bond Index+ 3.18% 5.06% 4.78% 5.02% 4.58% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated November 23, 2010 are 0.81%, 1.64%, 1.60%, 0.62% and 0.57% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Returns shown for Class A, B and C shares for the period prior to their inception on June 11, 2001 are derived from the historical performance of Class S shares of DWS Managed Municipal Bond Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Managed Municipal Bond Fund — Class A [] Barclays Capital Municipal Bond Index+ Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 5/31/11 $ 5/31/10 $ Distribution Information: Twelve Months as of 5/31/11: Income Dividends $ Capital Gain Distributions $ May Income Dividend $ SEC 30-day Yield++ as of 5/31/11 % Tax Equivalent Yield++ as of 5/31/11 % Current Annualized Distribution Rate++ as of 5/31/11 % ++The SEC yield is net investment income per share earned over the month ended May 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as a percentage of net asset value on May 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — General Municipal Debt Funds Category as of 5/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 60 3-Year 25 of 11 5-Year 23 of 12 Class B 1-Year of 86 3-Year 97 of 42 5-Year 89 of 43 Class C 1-Year of 87 3-Year 92 of 40 5-Year 88 of 43 Class S 1-Year of 52 3-Year 19 of 9 5-Year 12 of 6 10-Year 12 of 8 Institutional Class 1-Year of 49 3-Year 16 of 7 5-Year 10 of 5 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (December 1, 2010 to May 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment (Including Interest Expense)* for the six months ended May 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Managed Municipal Bond Fund .84% 1.65% 1.62% .65% .61% Expenses and Value of a $1,000 Investment (Excluding Interest Expense)* for the six months ended May 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Managed Municipal Bond Fund .76% 1.57% 1.54% .57% .53% * Interest expense represents interest and fees on floating rate notes issued in conjunction with inverse floating rate securities. Interest income from such transactions is included in income from investment operations. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. For more information, please refer to the Fund's prospectus. Portfolio Management Review Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. DWSManaged Municipal Bond Fund posted a return of 1.88% over the 12 months ended May 31, 2011 (Class A shares, unadjusted for sales charges, which, if included, would have reduced performance). The overall municipal bond market, as measured by the unmanaged Barclays Capital Municipal Bond Index, delivered a total return of 3.18% for the same period.1 The broad taxable bond market, as measured by the Barclays Capital Aggregate Bond Index, provided a total return of 5.84% for the same period.2 The fund modestly lagged its average peer in the Lipper General Municipal Debt Funds category, which returned 2.00%.3 (Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) The municipal market has continued to be dogged by concerns over the finances of states and localities, with California, New York and Illinois generating many of the negative headlines. As the fiscal period began, investor demand for municipals was supported to a degree by the very low yields available on Treasuries and cash equivalents. In addition, existing long-term issues benefited from reduced new tax-free supply as municipal issuers took advantage of the American Recovery and Reinvestment Act to issue taxable Build America Bonds (BABs) with interest rates in effect subsidized by the federal government.4 As the period progressed, a number of issues weighed on the municipal market, leading to sharp outflows from municipal bond mutual funds. These issues included investor anticipation that the BABs program would not be extended past 2010, potentially leading to a higher volume of tax-free supply. Adding to the downward pressure on prices was a rise in interest rates generally as Treasuries sold off. Finally, the very real budget struggles of state and local issuers received heightened press attention late in 2010. The net result was a -4.17% return for municipals over the fourth quarter of 2010, one of the worst quarters in the history of the municipal bond market. Municipals overall assumed a generally positive trend over the first five months of 2011, helped by a decrease of more than 50% in the supply of new issues versus the same period in 2010. In addition, municipals as an asset class have attracted interest from buyers seeking higher yields than those available in the taxable market. The US Federal Reserve Board (the Fed) maintained its zero interest rate policy over the 12 months, keeping the benchmark fed funds rate (overnight bank lending rate) within the target range of 0% to 0.25%. Rates fell on short- and intermediate- municipal issues and rose on longer-term issues, resulting in a steeper curve by period end.5 Since a bond's yield moves in the opposite direction of its price, this meant that performance of long-term municipal bonds was generally weaker than among shorter issues. Specifically, the two-year bond yield decreased 14 basis points from 0.58% to 0.44%, while the 30-year yield rose 30 basis points from 4.00% to 4.30%, resulting in a total steepening of 44 basis points. (See the graph on page 10 for municipal bond yield changes from the beginning to the end of the period.) Municipal credit spreads — the yield advantage provided by lower quality issues — widened for many issues rated A or BBB for the 12 months.6 Municipal Bond Yield Curve (as of 5/31/10 and 5/31/11) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive Contributors to Fund Performance The fund's exposure to California general obligations helped returns as these issues bucked the broader trend and experienced credit spread narrowing for longer maturities.7 Compared to many of our peers, the fund had meaningful exposure to issues with maturities under 10 years, which helped performance as shorter-term issues benefited from rate declines over the period. Negative Contributors to Fund Performance During the period, we hedged a portion of the fund's assets against interest rate changes using LIBOR (London Interbank Offered Rate, a benchmark for taxable interest rates) swaps. With a LIBOR swap, we in effect take a short position against the taxable market in order to manage the fund's overall duration and interest rate sensitivity. This hurt fund returns as the taxable market outperformed municipals across most maturities during the period, meaning that the value of the short position declined more than the equivalent long municipal position. Given a steep yield curve during the period, we looked to increase exposure to bonds with maturities over 20 years. This detracted from relative performance as the yield curve steepened further and rates rose on longer-maturity issues. With credit spreads at attractive levels, we also focused on increasing exposure to lower-quality issues in the BBB or A range during the period. As the period progressed and credit spreads widened for many of these issues, this constrained performance. Outlook and Positioning Municipal yields are at attractive levels on an historical basis versus US Treasury bonds, especially for longer-term issues. To illustrate, at the end of May 2011, the 10-year municipal bond was yielding approximately 87% of the comparable maturity Treasury bond, while the 30-year municipal was yielding nearly 102% of the comparable Treasury. Municipals also carry attractive yields versus long-term high-grade corporates, which could continue to draw support from buyers who normally focus on taxable investments While revenues have been increasing, state and local governments continue to be challenged to enact the spending cuts and tax increases necessary to balance their budgets. With this backdrop, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. We monitor the fund's holdings and will not hesitate to take appropriate action if there are signs of credit deterioration. We will continue to take a prudent approach to investing in the municipal market that emphasizes careful security selection and broad diversification, while seeking to maintain an attractive dividend and minimize capital gains distributions. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Managed Municipal Bond Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon Ashton P. Goodfield, CFA Co-Lead Portfolio Managers Matthew J. Caggiano, CFA Michael J. Generazo Portfolio Managers 1The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Barclays Capital Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3The Lipper General Municipal Debt Funds category includes funds that invest primarily in municipal debt issues in the top 4 credit ratings. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the General Municipal Debt Funds category. For the 1- and 5-year periods, this category's average return was 2.00% (259 funds) and 3.17% (207 funds), respectively, as of 5/31/11. Category returns, unlike fund returns, do not include fees or expenses. It is not possible to invest directly in a Lipper category. 4 Build America Bonds (BABs) were first introduced in 2008 as part of the American Recovery and Reinvestment Act. Designed to lower the cost of borrowing for state and local governments to finance new projects, these bonds are taxable municipal bonds that feature tax credits and/or federal subsidies for bondholders and state and local government bond issuers. 5 The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. 6Credit spread is the additional yield provided by municipal bonds rated AA and below versus municipals rated AAA with comparable effective maturity. 7 General Obligation Bonds are bonds that are backed by the taxing power of the state or local government or municipality and not by the revenue from the project the bond is funding. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 5/31/11 5/31/10 Revenue Bonds 70% 68% General Obligation Bonds 16% 17% Lease Obligations 9% 9% ETM/Prerefunded 5% 6% 100% 100% Quality 5/31/11 5/31/10 AAA 6% 6% AA 27% 30% A 43% 43% BBB 19% 17% Below BBB 2% — Not Rated 3% 4% 100% 100% Interest Rate Sensitivity 5/31/11 5/31/10 Effective Maturity 9.9 years 8.8 years Effective Duration 6.4 years 6.3 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Top Five State Allocations (As a % of Investment Portfolio) 5/31/11 5/31/10 California 19% 19% Illinois 11% 11% Texas 10% 7% Massachusetts 6% 7% Florida 6% 6% Top five state allocations are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of May 31, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 93.7% Alabama 1.0% Alabama, State Public School & College Authority, Capital Improvement, 5.0%, 12/1/2023 Phoenix County, AL, Industrial Development Revenue, Industrial Development Board, AMT, 6.35%, 5/15/2035 Arizona 1.4% Arizona, Health Facilities Authority Revenue, Banner Health System, Series D, 5.375%, 1/1/2032 Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2032 5.0%, 12/1/2037 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Phoenix, AZ, Civic Improvement Corp., Airport Revenue: Series A, 5.0%, 7/1/2040 Series A, 5.25%, 7/1/2033 Arkansas 0.3% North Little Rock, AR, Electric Revenue, Series A, 6.5%, 7/1/2015, INS: NATL California 17.4% Banning, CA, Water & Sewer Revenue, 1989 Water System Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC Banning, CA, Water & Sewer Revenue, Water System Reference & Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.5%, 4/1/2043 Series F-1, 5.625%, 4/1/2044 California, Educational Facilities Authority Revenue, Loyola Marymount University, Series A, Zero Coupon, 10/1/2014, INS: NATL California, Educational Facilities Authority Revenue, University of Southern California, Series A, 5.0%, 10/1/2038 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Financing Authority Revenue, Adventist Health System, Series A, 5.75%, 9/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West: Series A, 6.0%, 7/1/2034 Series A, 6.0%, 7/1/2039 California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series A-1, 5.0%, 6/1/2033 California, State Department of Water Resources Revenue, Prerefunded, 5.5%, 12/1/2015 California, State General Obligation: 5.0%, 9/1/2032 6.25%, 11/1/2034 California, State General Obligation, Various Purposes: 5.0%, 6/1/2023, INS: AGMC 5.0%, 3/1/2027 5.0%, 11/1/2027 5.0%, 6/1/2029, INS: AMBAC 5.0%, 12/1/2031, INS: NATL 5.125%, 11/1/2024 5.25%, 12/1/2021 6.0%, 4/1/2038 6.0%, 11/1/2039 6.5%, 4/1/2033 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections, Series C, 5.5%, 6/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2029 California, State Public Works Board, Lease Revenue, Department of General Services, Capital East End, Series A, 5.25%, 12/1/2020, INS: AMBAC California, State Public Works Board, Lease Revenue, Department of Mental Health: Series A, 5.5%, 6/1/2021 Series A, 5.5%, 6/1/2022 California, State Revenue Lease, Public Works Board, Department of Corrections: Series C, 5.0%, 6/1/2025 Series C, 5.5%, 6/1/2020 California, State University Revenue, Series A, 5.25%, 11/1/2038 Castaic Lake, CA, Water Agency Revenue, Certificates of Participation, 1994 Refunding Project, Series A, 0.13%**, 8/1/2020, LOC: Wells Fargo Bank NA East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC Foothill, CA, Eastern Corridor Agency, Toll Road Revenue: Series A, ETM, Zero Coupon, 1/1/2015 Series A, ETM, Zero Coupon, 1/1/2017 Series A, ETM, Zero Coupon, 1/1/2018 Los Angeles, CA, Airport Revenue, Regional Airports Improvement Corporation Lease Revenue, Series C, AMT, 7.5%, 12/1/2024 Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Murrieta Valley, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 9/1/2014, INS: FGIC, NATL Oakland, CA, Special Assessment Revenue, Oakland Convention Centers, 5.5%, 10/1/2014, INS: AMBAC Orange County, CA, Airport Revenue: Series A, 5.25%, 7/1/2039 Series B, 5.25%, 7/1/2039 Roseville, CA, School District General Obligation, Junior High, Series B, Zero Coupon, 8/1/2015, INS: FGIC, NATL Sacramento, CA, Municipal Utility District, Electric Revenue: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2034 San Diego, CA, Community College District General Obligation, Election of 2002, 5.25%, 8/1/2033 San Diego, CA, School District General Obligation, Series A, Zero Coupon, 7/1/2014, INS: FGIC, NATL San Francisco, CA, City & County Airports Commission, International Airport Revenue: Series 32-G, 5.0%, 5/1/2026, INS: FGIC, NATL Series F, 5.0%, 5/1/2035 Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Certificates of Participation, Multiple Capital Improvement Projects, Series A, 5.25%, 4/1/2031 San Joaquin County, CA, County General Obligation Lease, Facilities Project, 5.5%, 11/15/2013, INS: NATL San Joaquin Hills, CA, Transportation/Tolls Revenue, Transportation Corridor Agency, Toll Road Revenue: Series A, Zero Coupon, 1/15/2012, INS: NATL Series A, Zero Coupon, 1/15/2013, INS: NATL Series A, Zero Coupon, 1/15/2014, INS: NATL San Jose, CA, Multi-Family Housing Revenue, Brookwood Terrace, Series B2, 0.19%**, 1/1/2014, LOC: JPMorgan Chase Bank Ukiah, CA, School District General Obligation Lease, Zero Coupon, 8/1/2015, INS: FGIC, NATL Vallejo City, CA, Unified School District General Obligation, Series A, 5.9%, 2/1/2022, INS: NATL Walnut, CA, Energy Center Authority Revenue, Series A, 5.0%, 1/1/2040 Colorado 3.2% Colorado, E-470 Public Highway Authority Revenue: Series B, Zero Coupon, 9/1/2016, INS: NATL Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Portercare Adventist Health System, Prerefunded, 6.5%, 11/15/2031 Colorado, Public Energy Authority, Natural Gas Purchase Revenue, 6.5%, 11/15/2038, GTY: Merrill Lynch & Co., Inc. Colorado, Transportation/Tolls Revenue: Series B, Zero Coupon, 9/1/2014, INS: NATL Series B, Zero Coupon, 9/1/2015, INS: NATL Series B, Zero Coupon, 9/1/2017, INS: NATL Series B, Zero Coupon, 9/1/2018, INS: NATL Series B, Zero Coupon, 9/1/2019, INS: NATL Series B, Zero Coupon, 9/1/2020, INS: NATL Series A, 5.75%, 9/1/2014, INS: NATL Douglas County, CO, School District General Obligation, 7.0%, 12/15/2013, INS: NATL Connecticut 0.4% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Greenwich, CT, Multi-Family Housing Revenue, 6.35%, 9/1/2027 District of Columbia 0.3% District of Columbia, Core City General Obligation, Series B3, 5.5%, 6/1/2012, INS: NATL District of Columbia, National Public Radio Revenue, Series A, 5.0%, 4/1/2035 District of Columbia, Water & Sewer Revenue, Public Utility Revenue, 5.5%, 10/1/2023, INS: AGMC Florida 5.0% Clearwater, FL, Water & Sewer Revenue, Series A, 5.25%, 12/1/2039 Florida, Village Center Community Development District, Utility Revenue, ETM, 6.0%, 11/1/2018, INS: FGIC Fort Pierce, FL, Utilities Authority Revenue, Series B, Zero Coupon, 10/1/2018, INS: AMBAC Hillsborough County, FL, Industrial Development Authority Revenue, University Community Hospital, ETM, 6.5%, 8/15/2019, INS: NATL Jacksonville, FL, Health Facilities Authority, ETM, 11.5%, 10/1/2012 Marco Island, FL, Utility Systems Revenue: Series A, 5.0%, 10/1/2034 Series A, 5.0%, 10/1/2040 Melbourne, FL, Water & Sewer Revenue, ETM, Zero Coupon, 10/1/2016, INS: FGIC Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2035, INS: AGMC Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series C, AMT, 5.25%, 10/1/2022, INS: AGMC Series A-1, 5.375%, 10/1/2035 Series A-1, 5.375%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Sales & Special Tax Revenue: Series A, Zero Coupon, 10/1/2014, INS: NATL Series A, Zero Coupon, 10/1/2022, INS: NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project, 5.75%, 10/1/2043 Orange County, FL, Health Facilities Authority Revenue: Series 2006-A, 6.25%, 10/1/2016, INS: NATL Series 2006-A, ETM, 6.25%, 10/1/2016, INS: NATL Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare System: Series B, 5.25%, 12/1/2029, INS: AGMC Series A, 6.25%, 10/1/2018, INS: NATL Series C, 6.25%, 10/1/2021, INS: NATL Orange County, FL, Health Facilities Authority, Orlando Regional Facilities, Series A, ETM, 6.25%, 10/1/2016, INS: NATL Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 6.5%, 7/1/2012, INS: FGIC, NATL Orlando, FL, Special Assessment Revenue, Conroy Road Interchange Project, Series A, 5.8%, 5/1/2026 Palm Beach County, FL, Airport Systems Revenue: 5.75%, 10/1/2013, INS: NATL 5.75%, 10/1/2014, INS: NATL Palm Beach County, FL, Criminal Justice Facilities Revenue, 7.2%, 6/1/2015, INS: FGIC, NATL Port St. Lucie, FL, Utility System Revenue: 5.0%, 9/1/2035, INS: AGC 5.25%, 9/1/2035, INS: AGC Sunrise, FL, Water & Sewer Revenue, Utility Systems, ETM, 5.5%, 10/1/2018, INS: AMBAC Tallahassee, FL, Energy System Revenue, 5.5%, 10/1/2016, INS: AMBAC Tampa, FL, Sports Authority Revenue, Sales Tax-Tampa Bay Arena Project, 5.75%, 10/1/2020, INS: NATL Tampa, FL, Utility Tax Revenue, Zero Coupon, 10/1/2014, INS: AMBAC Georgia 4.9% Atlanta, GA, Airport Revenue, Series A, 5.0%, 1/1/2035 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, 5.0%, 7/1/2039 Atlanta, GA, Water & Sewer Revenue, Series A, 5.5%, 11/1/2019, INS: FGIC, NATL Atlanta, GA, Water & Wastewater Revenue, Series B, 5.375%, 11/1/2039, INS: AGMC Burke County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Corp. Vogtle Project: Series A, 5.3%, 1/1/2033, INS: AGMC Series B, 5.5%, 1/1/2033 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.375%, 2/15/2040 Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019 Series B, 5.0%, 3/15/2019 Series A, 5.0%, 3/15/2020 Series B, 5.0%, 3/15/2020 Series A, 5.0%, 3/15/2022 Series A, 5.5%, 9/15/2023 Series A, 5.5%, 9/15/2024 Series A, 5.5%, 9/15/2027 Series A, 5.5%, 9/15/2028 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Georgia, Municipal Electric Authority Power Revenue: Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Series Y, ETM, 6.4%, 1/1/2013, INS: AMBAC Series V, 6.5%, 1/1/2012, INS: FGIC, NATL Series X, 6.5%, 1/1/2012, INS: NATL Series W, 6.6%, 1/1/2018, INS: NATL Georgia, Water & Sewer Revenue, Municipal Electric Authority Power Revenue, Series W, ETM, 6.6%, 1/1/2018, INS: NATL Macon-Bibb County, GA, Hospital & Healthcare Revenue, Series C, 5.25%, 8/1/2011, INS: FGIC, NATL Hawaii 0.5% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 0.3% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 11.9% Chicago, IL, Core City General Obligation: Zero Coupon, 1/1/2017, INS: FGIC, NATL Series A, 5.375%, 1/1/2013, INS: NATL Chicago, IL, General Obligation: Series A, 5.0%, 1/1/2025, INS: AMBAC Series B, 5.125%, 1/1/2015, INS: AMBAC Chicago, IL, O'Hare International Airport Revenue: Series A-2, AMT, 5.75%, 1/1/2019, INS: AGMC Series B, 6.0%, 1/1/2041 Series C, 6.5%, 1/1/2041 Chicago, IL, Sales & Special Tax Revenue, 5.375%, 1/1/2014, INS: AMBAC Chicago, IL, School District General Obligation Lease, Board of Education: Series A, 6.0%, 1/1/2016, INS: NATL Series A, 6.0%, 1/1/2020, INS: NATL Series A, 6.25%, 1/1/2015, INS: NATL Chicago, IL, School District General Obligation Lease, Public Housing Revenue, Series A, 5.25%, 12/1/2011, INS: NATL Chicago, IL, School District Revenue Lease, Board of Education, ETM, 6.25%, 12/1/2011, INS: NATL Chicago, IL, Water & Sewer Revenue: Zero Coupon, 11/1/2012, INS: FGIC, NATL Zero Coupon, 11/1/2018, INS: AMBAC Chicago, IL, Water Revenue, 5.0%, 11/1/2023, INS: AGMC Cook County, IL, County General Obligation, 6.5%, 11/15/2014, INS: FGIC, NATL Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series A, 5.5%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Memorial Health Systems: 5.5%, 4/1/2034 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series D-3, 6.25%, 8/15/2015 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Higher Education Revenue, Zero Coupon, 4/1/2015, INS: NATL Illinois, Hospital & Healthcare Revenue, Health Facilities Authority: 5.2%, 9/1/2012 6.25%, 8/15/2013, INS: NATL Series A, 6.25%, 1/1/2015, INS: AMBAC Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Capital Appreciation: Zero Coupon, 6/15/2013, INS: NATL ETM, Zero Coupon, 6/15/2013, INS: NATL Illinois, Metropolitan Pier and Exposition Authority, Series A, Zero Coupon, 6/15/2011, INS: NATL Illinois, Municipal Electric Agency Power Supply: Series A, 5.25%, 2/1/2023, INS: FGIC, NATL Series A, 5.25%, 2/1/2024, INS: FGIC, NATL Illinois, Pollution Control Revenue, Development Finance Authority, 5.85%, 1/15/2014, INS: AMBAC Illinois, Project Revenue, Zero Coupon, 1/1/2014, INS: AGMC Illinois, Project Revenue, Metropolitan Pier and Exposition Authority, Zero Coupon, 6/15/2016, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue, 6.0%, 6/1/2028 Illinois, Regional Transportation Authority: Series B, 5.75%, 6/1/2033, INS: NATL Series A, 6.7%, 11/1/2021, INS: FGIC, NATL Illinois, Sales & Special Tax Revenue: 6.25%, 12/15/2011, INS: AMBAC 6.25%, 12/15/2020, INS: AMBAC Series P, 6.5%, 6/15/2013 Illinois, Special Assessment Revenue, Metropolitan Pier and Exposition Authority, Series A, Zero Coupon, 12/15/2018, INS: NATL Joliet, IL, Higher Education Revenue, College Assistance Corp., North Campus Extension Center Project, 6.7%, 9/1/2012, INS: NATL Kane Cook & Du Page Counties, IL, School District General Obligation: Series B, Zero Coupon, 1/1/2012, INS: AGMC Series B, Zero Coupon, 1/1/2013, INS: AGMC Lake Cook Kane & McHenry Counties, IL, School District General Obligation, 6.3%, 12/1/2017, INS: AGMC Lake County, IL, Higher Education Revenue, District No. 117: Series B, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2014, INS: FGIC, NATL Skokie, IL, Other General Obligation, Park District, Series B, Zero Coupon, 12/1/2011, INS: AMBAC University Park, IL, Sales & Special Tax Revenue, Governors Gateway Industrial Park, 8.5%, 12/1/2011 Will County, IL, County General Obligation: Series B, Zero Coupon, 12/1/2011, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2012, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series B, Zero Coupon, 12/1/2014, INS: FGIC, NATL Will County, IL, School District General Obligation, Community Unit School District No. 365-U, Series B, ETM, Zero Coupon, 11/1/2015, INS: AGMC Indiana 1.3% Indiana, Electric Revenue, Municipal Power Agency: Series B, 5.5%, 1/1/2016, INS: NATL Series B, 6.0%, 1/1/2012, INS: NATL Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, Hospital & Healthcare Revenue, Health Facilities Finance Authority, Greenwood Village South Project, 5.625%, 5/15/2028 Indiana, Hospital & Healthcare Revenue, Health Facilities Financing Authority: Series D, 5.75%, 11/15/2012 ETM, 6.0%, 7/1/2011, INS: NATL ETM, 6.0%, 7/1/2012, INS: NATL ETM, 6.0%, 7/1/2013, INS: NATL ETM, 6.0%, 7/1/2014, INS: NATL ETM, 6.0%, 7/1/2015, INS: NATL 6.0%, 7/1/2016, INS: NATL ETM, 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2017, INS: NATL ETM, 6.0%, 7/1/2017, INS: NATL 6.0%, 7/1/2018, INS: NATL ETM, 6.0%, 7/1/2018, INS: NATL Indiana, Transportation/Tolls Revenue, Series A, 7.25%, 6/1/2015 Indiana, Transportation/Tolls Revenue, Transportation Authority: Series A, 5.75%, 6/1/2012, INS: AMBAC Series A, 7.25%, 6/1/2015 Indiana, Transportation/Tolls Revenue, Transportation Finance Authority, Series A, ETM, 5.75%, 6/1/2012, INS: AMBAC St. Joseph County, IN, Educational Facilities Revenue, Notre Dame du Lac Project, 5.0%, 3/1/2036 Iowa 0.0% Iowa, Finance Authority, Small Business Development Revenue, Corporate Center Associates LP Project, 0.18%**, 9/1/2020, LOC: Wells Fargo Bank NA Kansas 0.2% Kansas, Pollution Control Revenue, Development Financing Authority, Series II, 5.5%, 11/1/2017 Kansas, State Department of Transportation Highway Revenue, Series A-5, 0.14%**, 9/1/2015, SPA: US Bank NA Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, 5.0%, 11/15/2034 Kentucky 1.6% Jeffersontown, KY, Lease Program Revenue, Kentucky League of Cities Funding Trust, 0.2%**, 3/1/2030, LOC: US Bank NA Kentucky, Economic Development Finance Authority, Health Systems Revenue, Norton Healthcare: Series C, 5.6%, 10/1/2012, INS: NATL Series C, 5.7%, 10/1/2013, INS: NATL Series C, ETM, 5.7%, 10/1/2013, INS: NATL Series C, 5.8%, 10/1/2014, INS: NATL Series C, Prerefunded, 5.8%, 10/1/2014, INS: NATL Series C, 5.85%, 10/1/2015, INS: NATL Series C, Prerefunded, 5.85%, 10/1/2015, INS: NATL Series C, 5.9%, 10/1/2016, INS: NATL Series C, Prerefunded, 5.9%, 10/1/2016, INS: NATL Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2038, INS: AGC Lexington-Fayette Urban County, KY, Government Industrial Development Revenue, YMCA of Central Kentucky, Inc. Project, 0.2%**, 7/1/2019, LOC: Bank One Kentucky NA Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 0.6% East Baton Rouge, LA, Sewer Commission Revenue, Series A, 5.25%, 2/1/2039 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maine 0.2% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.0%, 7/1/2040 Maryland 0.5% Baltimore, MD, Sales & Special Tax Revenue, Series A, 5.9%, 7/1/2012, INS: FGIC Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2016 Series A, 5.0%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Massachusetts 5.0% Massachusetts, Bay Transportation Authority Revenue, Series B, 6.2%, 3/1/2016 Massachusetts, Higher Education Revenue, College Building Authority Project, Series A, 7.5%, 5/1/2014 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Massachusetts General Hospital, Series F, ETM, 6.25%, 7/1/2012, INS: AMBAC Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Port Authority Revenue, ETM, 13.0%, 7/1/2013 Massachusetts, Project Revenue, Prerefunded, 9.2%, 12/15/2031, GTY: Harvard Pilgrim HealthCare, Inc. Massachusetts, Project Revenue, Health & Educational Facilities Authority, Series B, Prerefunded, 9.15%, 12/15/2023, GTY: Harvard Pilgrim HealthCare, Inc. Massachusetts, Sales & Special Tax Revenue, Federal Highway Grant, Series A, ETM, Zero Coupon, 12/15/2014 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility, Series A, 5.5%, 11/15/2027 Massachusetts, State Development Finance Agency, Resource Recovery Revenue, SEMASS Partnership: Series A, 5.625%, 1/1/2015, INS: NATL Series A, 5.625%, 1/1/2016, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Amherst College: Series I, 0.11%**, 11/1/2028 Series J-1, 0.11%**, 11/1/2035 Massachusetts, State Health & Educational Facilities Authority Revenue, Boston Medical Center Project, 5.25%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series K, 5.5%, 7/1/2022 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Industrial Finance Agency Revenue, JHC Assisted Living Corp., Series A, 144A, 0.18%**, 12/1/2029, LOC: TD Bank NA Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, AMT, 5.5%, 1/1/2015, INS: AMBAC Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Massachusetts, State Water Resource Authority: Series J, 5.5%, 8/1/2021, INS: AGMC Series C, 6.0%, 12/1/2011 Massachusetts, Transportation/Tolls Revenue, Turnpike Authority, Series C, Zero Coupon, 1/1/2018, INS: NATL Massachusetts, Water & Sewer Revenue, Water Authority, Series J, 5.5%, 8/1/2020, INS: AGMC (a) Massachusetts, Water & Sewer Revenue, Water Resource Authority, Series A, ETM, 6.5%, 7/15/2019 (a) Michigan 1.9% Detroit, MI, School District General Obligation, Series C, 5.25%, 5/1/2014, INS: FGIC Detroit, MI, Sewer Disposal Revenue: Series D, 0.804%***, 7/1/2032, INS: AGMC Series B, 7.5%, 7/1/2033, INS: AGMC Detroit, MI, State General Obligation: Series A-1, 5.375%, 4/1/2016, INS: NATL Series A-1, 5.375%, 4/1/2018, INS: NATL Detroit, MI, Water & Sewer Revenue, Series A, Zero Coupon, 7/1/2015, INS: FGIC, NATL Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Hospital Finance Authority Revenue, MidMichigan Health Obligation Group, Series A, 6.125%, 6/1/2039 Michigan, State Hospital Finance Authority Revenue, Trinity Health, Series A, 6.5%, 12/1/2033 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Tawas City, MI, Hospital Finance Authority, St. Joseph Health Services, Series A, ETM, 5.6%, 2/15/2013 Minnesota 0.4% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 University of Minnesota, Higher Education Revenue: Series A, ETM, 5.75%, 7/1/2017 Series A, ETM, 5.75%, 7/1/2018 Mississippi 0.6% Mississippi, Development Bank Special Obligation, Department of Corrections, Series C, 5.25%, 8/1/2027 Warren County, MS, Gulf Opportunity, International Paper Co.: Series A, 5.5%, 9/1/2031 Series A, 6.5%, 9/1/2032 Missouri 0.4% Cape Girardeau County, MO, Industrial Development Authority, Health Care Facilities Revenue, St. Francis Medical Center, Series A, 5.75%, 6/1/2039 Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 St. Louis, MO, Industrial Development Authority Revenue, Convention Center Hotel, Zero Coupon, 7/15/2016, INS: AMBAC St. Louis, MO, State General Obligation Lease, Industrial Development Authority, Convention Center Hotel, Zero Coupon, 7/15/2015, INS: AMBAC Nebraska 0.1% Omaha, NE, Public Power District Electric Revenue: Series A, 5.5%, 2/1/2033 Series A, 5.5%, 2/1/2035 Series A, 5.5%, 2/1/2039 Nevada 0.1% Clark County, NV, Airport Revenue, Series B, 5.125%, 7/1/2036 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project: Zero Coupon, 1/1/2013, INS: AMBAC* Second Tier, 7.375%, 1/1/2040* New Hampshire 0.2% New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 6.5%, 1/1/2031 New Jersey 2.5% New Jersey, Economic Development Authority Revenue, Cigarette Tax: 5.5%, 6/15/2031 5.75%, 6/15/2034 New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue: Series A, 5.0%, 7/1/2022, INS: NATL Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Garden State Preservation Trust, Open Space & Farm Land, Series 2005-A, 5.8%, 11/1/2023, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Transportation Trust Fund Authority, Series A, 5.75%, 6/15/2020, INS: AMBAC New Jersey, State Transportation Trust Fund Authority, Capital Appreciation, Transportation Systems: Series A, Zero Coupon, 12/15/2026 Series A, Zero Coupon, 12/15/2028 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series A, 6.0%, 6/15/2035 Series A, 6.0%, 12/15/2038 Series A, Prerefunded, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue: Series E, 5.25%, 1/1/2040 Series C-2005, 6.5%, 1/1/2016, INS: AMBAC Series C-2005, ETM, 6.5%, 1/1/2016, INS: AMBAC New York 2.8% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Albany College of Pharmacy, Series A, 0.18%**, 7/1/2038, LOC: TD Bank NA New York, Higher Education Revenue, Dormitory Authority, Series B, 5.25%, 5/15/2019, INS: FGIC New York, Higher Education Revenue, Dormitory Authority, City University, Series B, 6.0%, 7/1/2014, INS: FGIC New York, School District General Obligation, Dormitory Authority, City University, Series A, 5.5%, 5/15/2019 New York, Senior Care Revenue, Dormitory Authority, City University, Series A, 5.25%, 5/15/2021 New York, State Agency General Obligation Lease, Urban Development Corp., 5.7%, 4/1/2020 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York Law School, 0.14%**, 7/1/2038, LOC: TD Bank NA New York, State Dormitory Authority, State Personal Income Tax Revenue: Series F, 5.0%, 2/15/2035 Series A, 5.0%, 3/15/2038 New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.25%, 6/1/2022, INS: AMBAC New York, Transportation/Tolls Revenue, Transportation Authority, Series E, 5.5%, 11/15/2021, INS: NATL New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.875%, 6/15/2014 New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.2%**, 12/1/2037, LOC: Citibank NA New York City, NY, Industrial Development Agency Revenue, Liberty-7, World Trade Center, Series A, 6.25%, 3/1/2015 New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.17%**, 6/1/2038, LOC: JPMorgan Chase Bank New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 7.75%, 8/1/2031, GTY: AMR Corp. New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.0%, 6/15/2040 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution, Series EE, 5.375%, 6/15/2043 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series BB, 5.0%, 6/15/2031 New York, NY, General Obligation, Series I-1, 5.375%, 4/1/2036 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 North Carolina 1.6% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 Charlotte, NC, Core City General Obligation, 5.5%, 8/1/2018 North Carolina, Electric Revenue, 5.25%, 1/1/2020, INS: NATL North Carolina, Electric Revenue, Eastern Municipal Power Agency: 6.0%, 1/1/2018, INS: AMBAC Series B, 6.0%, 1/1/2022, INS: NATL North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Carolina, Municipal Power Agency, No. 1 Catawba Electric Revenue, Series A, 5.0%, 1/1/2030 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 1.9% Akron, OH, Project Revenue, Economic Development, 6.0%, 12/1/2012, INS: NATL Avon, OH, School District General Obligation, 6.5%, 12/1/2015, INS: AMBAC Beavercreek, OH, School District General Obligation, Local School District, 6.6%, 12/1/2015, INS: FGIC, NATL Big Walnut, OH, School District General Obligation, Local School District, Zero Coupon, 12/1/2012, INS: AMBAC Buckeye, OH, Tobacco Settlement Financing Authority, Asset-Backed Turbo: Series A-2, 5.75%, 6/1/2034 Series A-2, 6.0%, 6/1/2042 Cleveland, OH, Electric Revenue, Public Power Systems Revenue, Series 1, 6.0%, 11/15/2011, INS: NATL Cleveland, OH, Sales & Special Tax Revenue, Urban Renewal Tax Increment, Rock & Roll Hall of Fame and Museum Project, 6.75%, 3/15/2018 Cuyahoga County, OH, County General Obligation, 5.65%, 5/15/2018 Fayette County, OH, School District General Obligation, Rattlesnake Improvement Area Project, 5.9%, 12/1/2013 Finneytown, OH, Other General Obligation, Local School District, 6.2%, 12/1/2017, INS: FGIC, NATL Franklin County, OH, Healthcare Facilities Revenue, Presbyterian Services, 5.5%, 7/1/2017 Franklin County, OH, School District General Obligation, 6.5%, 12/1/2013 Hancock County, OH, Hospital Revenue, Blanchard Valley Regional Health Center, 6.5%, 12/1/2030 Hilliard, OH, School District General Obligation, Series A, Zero Coupon, 12/1/2012, INS: FGIC, NATL Huber Heights, OH, Water & Sewer Revenue, Zero Coupon, 12/1/2012, INS: NATL Liberty Benton, OH, School District General Obligation, Zero Coupon, 12/1/2014, INS: AMBAC Liberty, OH, School District General Obligation, Zero Coupon, 12/1/2012, INS: FGIC, NATL Lorain County, OH, Lakeland Community Hospital, Inc., ETM, 6.5%, 11/15/2012 Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 North Olmstead, OH, Other General Obligation, 6.2%, 12/1/2011, INS: AMBAC Ohio, Higher Education Revenue, Case Western Reserve University: 6.0%, 10/1/2014 Series B, 6.5%, 10/1/2020 Ohio, School District General Obligation, 6.0%, 12/1/2019, INS: AMBAC Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project: Series 2010, 5.25%, 11/15/2035, INS: AGMC Series 2010, 5.5%, 11/15/2030, INS: AGMC Ohio, State Hospital Facility Revenue, Cleveland Clinic Health System, Series B, 5.5%, 1/1/2039 Springboro, OH, School District General Obligation, Community City School District, 6.0%, 12/1/2011, INS: AMBAC Toledo, OH, Other General Obligation, Macy's Project, Series A, AMT, 6.35%, 12/1/2025, INS: NATL Wayne, OH, School District General Obligation: 6.45%, 12/1/2011, INS: AMBAC 6.6%, 12/1/2016, INS: AMBAC Wooster, OH, School District General Obligation, Zero Coupon, 12/1/2013, INS: AGMC Oklahoma 0.8% Oklahoma, State Municipal Power Authority, Supply System Revenue, Series A, 6.0%, 1/1/2038 Oklahoma, Water & Sewer Revenue, McGee Creek Authority, 6.0%, 1/1/2023, INS: NATL Pennsylvania 3.6% Allegheny County, PA, Airport Revenue, Pittsburgh International Airport: Series A, AMT, 5.75%, 1/1/2013, INS: NATL Series A-1, AMT, 5.75%, 1/1/2014, INS: NATL Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Berks County, PA, Hospital & Healthcare Revenue, Municipal Authority, Reading Hospital & Medical Center Project, 5.7%, 10/1/2014, INS: NATL Delaware Valley, PA, Regional Finance Authority, Local Government Revenue, 5.75%, 7/1/2017 Erie County, PA, Industrial Development Revenue, Pollution Control, Series A, 5.3%, 4/1/2012 Exter Township, PA, School District General Obligation, Zero Coupon, 5/15/2017, INS: FGIC, NATL Latrobe, PA, Higher Education Revenue, Industrial Development Authority, 5.375%, 5/1/2013 Pennsylvania, Sales & Special Tax Revenue, Convention Center Authority, Series A, ETM, 6.0%, 9/1/2019, INS: FGIC Pennsylvania, State Turnpike Commission Revenue, Series B, 5.75%, 6/1/2039 Pennsylvania, State Turnpike Commission Revenue, Capital Appreciation, Series E, Step-up Coupon, 0% to 12/1/2017, 6.375% to 12/1/2038 Pennsylvania, State Turnpike Commission Revenue, Motor License Fund, Series A, 6.0%, 12/1/2036 Pennsylvania, Water & Sewer Revenue, 5.25%, 11/1/2014, INS: NATL Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Water & Wastewater Revenue: Series A, 5.25%, 1/1/2032 Series A, 5.25%, 1/1/2036 Pittsburgh, PA, Core City General Obligation, Series A, 5.5%, 9/1/2014, INS: AMBAC Pittsburgh, PA, Water & Sewer System, ETM, 7.25%, 9/1/2014, INS: FGIC Westmoreland County, PA, Hospital & Healthcare Revenue, Industrial Development Authority, 5.375%, 7/1/2011, INS: AMBAC Westmoreland County, PA, Project Revenue, Zero Coupon, 8/15/2017, INS: NATL Puerto Rico 4.0% Puerto Rico, Electric Power Authority Revenue: Series JJ, 5.375%, 7/1/2017, INS: XLCA Series KK, 5.5%, 7/1/2016, INS: NATL Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Puerto Rico Commonwealth, General Obligation, 6.25%, 7/1/2013, INS: NATL Puerto Rico Commonwealth, Highway & Transportation Authority Revenue: Series L, 5.25%, 7/1/2038, INS: AMBAC 5.5%, 7/1/2028, INS: NATL Rhode Island 1.2% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, Brown University, Series A, 5.0%, 9/1/2039 (a) Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 Rhode Island, Project Revenue, Convention Center Authority, Series B, 5.25%, 5/15/2015, INS: NATL Rhode Island, Tobacco Settlement Financing Corp., Series A, 6.125%, 6/1/2032 South Carolina 1.1% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, 5.375%, 10/1/2039 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance: 5.75%, 8/1/2039 Series C, Prerefunded, 7.0%, 8/1/2030 South Carolina, Piedmont Municipal Power Agency, Electric Revenue: 5.5%, 1/1/2012, INS: NATL Series A, ETM, 6.5%, 1/1/2016, INS: FGIC 6.75%, 1/1/2019, INS: FGIC, NATL ETM, 6.75%, 1/1/2019, INS: FGIC South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 South Carolina, State Public Service Authority Revenue, Santee Cooper: Series E, 5.0%, 1/1/2040 Series A, 5.375%, 1/1/2028 South Dakota 0.1% South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.5%, 11/1/2040 Tennessee 1.1% Jackson, TN, Hospital Revenue, Jackson-Madison Project: 5.5%, 4/1/2033 5.625%, 4/1/2038 5.75%, 4/1/2041 Knox County, TN, Hospital & Healthcare Revenue, Sanders Alliance: 5.75%, 1/1/2014, INS: NATL 6.25%, 1/1/2013, INS: NATL Shelby County, TN, County General Obligation, Zero Coupon, 8/1/2014 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Tennessee, Energy Acquisition Corp., Gas Revenue: Series A, 5.25%, 9/1/2019 Series A, 5.25%, 9/1/2021 Texas 8.9% Abilene, TX, Senior Care Revenue, Sears Methodist Retirement, Health Facilities Development, Series A, 5.875%, 11/15/2018 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (b) Austin, TX, Water & Sewer Revenue, Utility Systems, Zero Coupon, 11/15/2012, INS: AMBAC Cypress and Fairbanks, TX, School District General Obligation, Cypress-Fairbanks Texas Independent School District: Series A, Zero Coupon, 2/15/2013 Series A, Zero Coupon, 2/15/2014 Dallas, TX, Single Family Housing Revenue, Zero Coupon, 10/1/2016, INS: NATL Dallas, TX, Waterworks & Sewer Systems Revenue, 5.0%, 10/1/2037 Harris County, TX, County General Obligation, Zero Coupon, 10/1/2017, INS: NATL Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.11%**, 9/1/2031, LOC: JPMorgan Chase & Co. Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, 7.25%, 12/1/2035 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2027, INS: FGIC, NATL Series A, 5.5%, 7/1/2039 Houston, TX, Higher Education Finance Corp. Revenue, Rice University Project, Series A, 5.0%, 5/15/2040 Houston, TX, Utility Systems Revenue, Series A, 5.25%, 5/15/2022, INS: AGMC Houston, TX, Water & Sewer Revenue, Series C, Zero Coupon, 12/1/2012, INS: AMBAC North Texas, Tollway Authority Revenue: Series C, 5.25%, 1/1/2044 First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Projects Systems, Series A, 6.0%, 9/1/2041 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.625%, 8/15/2035 Texas, Dallas/Fort Worth International Airport Revenue: Series A, 5.25%, 11/1/2038 Series A, AMT, 5.5%, 11/1/2019, INS: NATL Texas, Electric Revenue: Zero Coupon, 9/1/2017, INS: NATL ETM, Zero Coupon, 9/1/2017, INS: NATL Texas, Electric Revenue, Municipal Power Agency, Zero Coupon, 9/1/2016, INS: NATL Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.907%***, 12/15/2026 Series D, 6.25%, 12/15/2026 Texas, Municipal Power Agency, ETM, Zero Coupon, 9/1/2016, INS: NATL Texas, Other General Obligation, 7.0%, 9/15/2012 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021 5.5%, 8/1/2025 Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 Utah 0.0% Provo, UT, Electric Revenue, Series A, ETM, 10.375%, 9/15/2015, INS: AMBAC Salt Lake City, UT, Core City General Obligation, 5.75%, 6/15/2014 Salt Lake City, UT, Hospital & Healthcare Revenue, IHC Hospitals, Inc., 6.15%, 2/15/2012 Utah, Electric Revenue, Intermountain Power Agency, Series A, ETM, 5.0%, 7/1/2012, INS: NATL Virginia 0.5% Roanoke, VA, Hospital & Healthcare Revenue, Industrial Development Authority, Roanoke Memorial Hospital, Series B, ETM, 6.125%, 7/1/2017, INS: NATL Virginia Beach, VA, Hospital & Healthcare Revenue, Development Authority Hospital Facility First Mortgage, 5.125%, 2/15/2018, INS: AMBAC Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Winchester, VA, Hospital & Healthcare Revenue, Industrial Development Authority, 5.5%, 1/1/2015, INS: AMBAC Washington 1.8% Chelan County, WA, Electric Revenue, Public Utilities, Columbia River Rock, Zero Coupon, 6/1/2014, INS: NATL Clark County, WA, School District General Obligation, Zero Coupon, 12/1/2017, INS: FGIC, NATL Port Seattle, WA, Airport Revenue, Series B, AMT, 6.0%, 2/1/2014, INS: NATL Washington, State General Obligation: Series 5, Zero Coupon, 1/1/2017, INS: FGIC, NATL Series B, 5.0%, 2/1/2033 Series 2011A, 5.0%, 8/1/2033 Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, 6.75%, 11/15/2041 Wisconsin 1.9% Milwaukee County, WI, Series A, ETM, Zero Coupon, 12/1/2011, INS: FGIC Milwaukee County, WI, Airport Revenue, Series A, 5.0%, 12/1/2034 Wisconsin, Hospital & Healthcare Revenue, Health & Education Facilities Authority: Series B, ETM, 6.25%, 1/1/2022, INS: AMBAC Series C, ETM, 6.25%, 1/1/2022, INS: AMBAC Series AA, 6.5%, 6/1/2011, INS: NATL Series AA, ETM, 6.5%, 6/1/2012, INS: NATL Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.6%, 2/15/2029 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, SSM Health Care Corp., Series A, 5.25%, 6/1/2034 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $3,846,608,279) Municipal Inverse Floating Rate Notes (c) 13.8% California 2.8% California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (d) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-4, 144A, 13.628%, 4/1/2031, Leverage Factor at purchase date: 3 to 1 California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (d) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (d) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (d) Trust: California, State Department of Water Resources Revenue, Series 2705, 144A, 12.797%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (d) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.9%, 5/15/2039, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Waste Water System Revenue, Series A, 5.375%, 6/1/2039 (d) Trust: Los Angeles, CA, Series 3371-2, 144A, 19.4%, 6/1/2039, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (d) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.36%, 8/1/2033, Leverage Factor at purchase date: 5 to 1 San Francisco, CA, Bay Area Rapid Transportation District, Election of 2004, Series B, 5.0%, 8/1/2032 (d) Trust: San Francisco, CA, Bay Area Rapid Transportation District, Series 3161, 144A, 13.577%, 8/1/2032, Leverage Factor at purchase date: 3 to 1 District of Columbia 0.6% District of Columbia, Income Tax Revenue, Series A, 5.5%, 12/1/2030 (d) Trust: District of Columbia, Series 3369, 144A, 19.9%, 12/1/2030, Leverage Factor at purchase date: 4 to 1 Florida 1.6% Florida, State Turnpike Authority Revenue, Department of Transportation, Series A, 5.0%, 7/1/2021 (d) Trust: Florida, State Turnpike Authority Revenue, Series 2514, 144A, 43.511%, 7/1/2021, Leverage Factor at purchase date: 10 to 1 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (d) Trust: Miami-Dade County, FL, Series 2008-1160, 144A, 9.221%, 7/1/2023, Leverage Factor at purchase date: 2 to 1 Louisiana 0.2% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (d) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (d) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (d) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.318%, 5/1/2033, Leverage Factor at purchase date: 2 to 1 Massachusetts 1.8% Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (d) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 9.94%, 2/1/2034, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2027 (d) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2033 (d) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2038 (d) Trust: Massachusetts, State General Obligation, Series 2008-1203, 144A, 14.838%, 8/1/2027, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (d) Trust: Massachusetts, State General Obligation, Series 2022-1, 144A, 42.890%, 8/1/2026, Leverage Factor at purchase date: 10 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (d) Trust: Massachusetts, State General Obligation, Series 2022-2, 144A, 42.620%, 8/1/2027, Leverage Factor at purchase date: 10 to 1 Nevada 1.5% Clark County, NV, General Obligation, 5.0%, 6/1/2028 (d) Clark County, NV, General Obligation, 5.0%, 6/1/2029 (d) Clark County, NV, General Obligation, 5.0%, 6/1/2030 (d) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.573%, 6/1/2028, Leverage Factor at purchase date: 3 to 1 Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (d) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (d) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (d) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.221%, 6/15/2021, Leverage Factor at purchase date: 2 to 1 New York 1.2% New York, State Dormitory Authority Revenues, Columbia University, 5.0%, 7/1/2038 (d) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722-1, 144A, 18.011%, 7/1/2038, Leverage Factor at purchase date: 4 to 1 New York, NY, General Obligation, Series C-1, 5.0%, 10/1/2024, INS: AGMC (d) Trust: New York, NY, Series 2008-1131, 144A, 9.232%, 10/1/2024, Leverage Factor at purchase date: 2 to 1 North Carolina 0.5% North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series B, 5.0%, 10/1/2038, INS: AGMC (d) Trust: North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series 3333, 144A, 17.870%, 10/1/2038, Leverage Factor at purchase date: 4 to 1 Ohio 0.8% Columbus, OH, General Obligation, Series A, 5.0%, 9/1/2021 (d) Columbus, OH, General Obligation, Series A, 5.0%, 9/1/2022 (d) Trust: Columbus, OH, General Obligation, Series 2365, 144A, 17.950%, 9/1/2021, Leverage Factor at purchase date: 4 to 1 Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (d) Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (d) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.439%, 1/1/2028, Leverage Factor at purchase date: 3 to 1 Tennessee 1.6% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 17.955%, 1/1/2027, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 17.960%, 1/1/2026, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 17.968%, 1/1/2028, Leverage Factor at purchase date: 4 to 1 Texas 1.2% Dallas, TX, Water Works & Sewer Systems Revenue, 5.0%, 10/1/2035 (d) Trust: Dallas, TX, Water Works & Sewer Systems Revenue, Series 3742, 144A, 9.290%, 10/1/2035, Leverage Factor at purchase date: 2 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (d) Trust: Harris County, TX, Flood Control District, Series 4692, 144A, 9.44%, 10/1/2034, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2022 (d) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2027 (d) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2028 (d) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2029 (d) Trust: San Antonio, TX, Series 2008-1150, 144A, 9.992%, 2/1/2022, Leverage Factor at purchase date: 2 to 1 Texas, Water Development Board Revenue, Series B, 5.25%, 7/15/2026 (d) Trust: Texas, Water Development Board, Series 2008-1173, 144A, 18.66%, 7/15/2026, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $577,976,386) % of Net Assets Value ($) Total Investment Portfolio (Cost $4,424,584,665)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Securities Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project* Zero Coupon 1/1/2013 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier* % 1/1/2040 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (b) % 4/1/2027 * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2011. *** These securities are shown at their current rate as of May 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $4,414,606,155. At May 31, 2011, net unrealized appreciation for all securities based on tax cost was $228,976,039. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $288,016,315 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $59,040,276. (a) At May 31, 2011, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) Partial interest paying security. The rate shown represents 50% of the original coupon rate. (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (d) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement XLCA: XL Capital Assurance At May 31, 2011, swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 8/3/2011 8/3/2027 1 Fixed — 3.712% Floating — LIBOR — 3/9/2012 3/9/2031 2 Fixed — 4.562% Floating — LIBOR ) — ) 5/14/2012 5/12/2031 1 Fixed — 4.190% Floating — LIBOR ) — ) 5/14/2012 5/13/2031 1 Fixed — 4.190% Floating — LIBOR ) — ) 5/16/2012 5/16/2031 1 Fixed — 4.185% Floating — LIBOR ) — ) 5/16/2012 5/16/2031 1 Fixed — 4.250% Floating — LIBOR ) — ) 5/16/2012 5/16/2031 1 Fixed — 4.186% Floating — LIBOR ) — ) 5/17/2012 5/17/2031 1 Fixed — 4.100% Floating — LIBOR ) — ) 5/11/2012 5/11/2032 2 Fixed — 4.173% Floating — LIBOR ) — ) 3/28/2012 3/28/2033 1 Fixed — 4.432% Floating — LIBOR ) — ) 4/27/2012 4/27/2033 3 Fixed — 4.369% Floating — LIBOR ) — ) Total net unrealized depreciation ) Counterparties: 1JPMorgan Chase Securities, Inc. 2Merrill Lynch & Co., Inc. 3Citigroup, Inc. LIBOR: London InterBank Offered Rate. For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (e) $
